Filed 3/23/16 P. v. Burgos CA4/2

                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



THE PEOPLE,

         Plaintiff and Respondent,                                       E064698

v.                                                                       (Super.Ct.No. INF1500399)

CARLOS ALAN BURGOS,                                                      OPINION

         Defendant and Appellant.



         APPEAL from the Superior Court of Riverside County. James S. Hawkins, Judge.

Affirmed.

         Laurel Simmons, under appointment by the Court of Appeal, for Defendant and

Appellant.

         No appearance for Plaintiff and Respondent.

         Defendant and appellant Carlos Alan Burgos is serving a 13-year sentence for

charges stemming from a carjacking. We affirm the judgment.




                                                             1
                                  FACTS AND PROCEDURE

       On February 22, 2015, defendant and a codefendant wielded a knife to take a

motor vehicle from the victim with the intent to deprive him of the vehicle. In doing so,

they kidnapped the victim, and forcibly took personal property from him.

       On March 13, 2015, the People filed a seven-count complaint charging defendant

with kidnapping during a carjacking (count 1; Pen. Code § 209.5);1 kidnapping to

commit robbery (count 2; § 209, subd. (b)(1)); carjacking (count 3; § 215, subd. (a));

second degree robbery (count 4; § 211); kidnapping (count 5; § 207, subd. (a)); criminal

threats (count 6; § 422); and misdemeanor drug use (count 7; Health & Saf. Code,

§ 11550, subd. (a)). The People alleged as to counts one and two, and four through six,

that defendant personally used a dangerous weapon, a knife (§ 12022, subd. (b)(1)); as to

count three that defendant personally used a dangerous weapon, a knife, with a carjacking

conviction (§ 12022, subd. (b)(2)). The People also alleged that defendant had a prior

prison term conviction (§ 667.5, subd. (b)) and that he violated the terms of his probation

in two other cases.

       On July 20, 2015, the trial court held a hearing under People v. Marsden (1970) 2

Cal.3rd 118. The court denied the motion.

       On August 11, 2015, defendant pled guilty to count three and the personal use

allegation, along with counts four through six without the allegation.




       1   All section references are to the Penal Code unless otherwise indicated.


                                              2
       On August 26, 2015, the trial court sentenced defendant to 13 years in prison as

follows: the upper term of nine years for count three, plus the upper term of three years

for the personal use enhancement, plus one year for count four, and concurrent terms for

counts five and six.

       This appeal followed.

                                       DISCUSSION


       Upon defendant’s request, this court appointed counsel to represent him on appeal.

Counsel has filed a brief under the authority of People v. Wende (1979) 25 Cal.3d 436

and Anders v. California (1967) 386 U.S. 738, setting forth a statement of the case, a

summary of the facts and potential arguable issues, and asking this court to conduct an

independent review of the record.

       We offered defendant an opportunity to file a personal supplemental brief, and he

has not done so.

       Pursuant to the mandate of People v. Kelly (2006) 40 Cal.4th 106, we have

independently reviewed the entire record for potential error and find no arguable error

that would result in a disposition more favorable to defendant.




                                             3
                                 DISPOSITION

     The judgment is affirmed.

     NOT TO BE PUBLISHED IN OFFICIAL REPORTS
                                               RAMIREZ
                                                         P. J.


We concur:

HOLLENHORST
                       J.

McKINSTER
                       J.




                                   4